SupREME GourT
OF
Nevapa

(O) 1ttA eS

IN THE SUPREME COURT OF THE STATE OF NEVADA

DARNELL WEBSTER, No. 85472
Appellant,
vs. i
THE STATE OF NEVADA, Le E D
Respondent. OCT 24 2022

 

    

ORDER DISMISSING APPEAL ev

     

BS CLERK
This is a pro se notice of appeal from a district court order

denying a postconviction petition for a writ of habeas corpus. Eighth

Judicial District Court, Clark County; Tierra Danielle Jones, Judge.

This court’s review of this appeal reveals a jurisdictional! defect.
Specifically, the district court entered its order denying appellant’s petition
on June 27, 2022. The district court served notice of entry of that order on
appellant on June 29, 2022. Appellant did not file the notice of appeal,
however, until October 4, 2022, well after the expiration of the 30-day
appeal period prescribed by NRS 34.575. See NRAP 4(b); Lozada v. State,
110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining that an untimely

notice of appeal fails to vest jurisdiction in this court). Accordingly, this

court

ORDERS this appeal DISMISSED.!

Cadish

p 3
Pickering

1The Honorable Mark Gibbons, Senior Justice, participated in this
matter under a general order of assignment.

 

 

>2- 33377

 

 

 
Supreme Gourt
OF
Nevabpa

Or WaT «eae

cc:

Hon. Tierra Danielle Jones, District Judge
Darnell Webster

Attorney General/Carson City

Clark County District Attorney

Eighth District Court Clerk